         Case 5:16-cv-04182-DDC Document 201 Filed 09/15/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS


ANGELICA HALE,

               Plaintiff,

v.

                                                                 Case No. 16-4182-DDC
EMPORIA STATE UNIVERSITY,


               Defendant.



 PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION
                        FOR RECONSIDERATION

       COMES NOW Plaintiff Angelica Hale, pro se, in response to Defendant’s opposition to

its Motion for Reconsideration, Doc. 200.


       Defendant Emporia State University (ESU) agrees that Plaintiff (or “Ms. Hale”) testified

that she intended to remain in Emporia. There is no evidence in the record at any time during the

pendency of this litigation of Ms. Hale stating anything other than her intentions to remain at her

home in Emporia, if at all possible. Ms. Hale stated in her Opposition to Defendant’s Motion for

Summary Judgment, filed June 19, 2018, a motion which was denied, that she and her husband,

Dr. Melvin Hale, had “negotiated a way to acquire a house in Emporia before 2014 was over.

They committed to working on restoring a 1930’s Colonial just one block from Alexander’s

home and within walking distance to SLIM. See Exhibit L. The Hales were hoping for a long

stay at ESU SLIM.” Doc. 113, pg. 6. That exhibit is offered here as Exhibit “A”. It shows a

photo of the home which the Hale’s purchased, and the Christmas card photo taken in the living
         Case 5:16-cv-04182-DDC Document 201 Filed 09/15/20 Page 2 of 5




room of that home which they sent to friends and relatives in December 2014. They bought that

home two weeks after arriving in Emporia. The Hales loved their home, and Plaintiff has made it

known numerous times in the record and in testimony in court that they intended to live there a

long time. ESU deprived them of that home by its failure-to-hire Plaintiff.


        Above all, Ms. Hale was determined to complete her college degrees. Defendant ESU

deprived her of that too. Those degrees have significant economic value. The U. S. Equal

Employment Opportunity Commission (EEOC) states the following on its website that:


        “Whenever discrimination is found, the goal of the law is to put the victim of

        discrimination in the same position (or nearly the same) that he or she would have been

        if the discrimination had never occurred.


        The types of relief will depend upon the discriminatory action and the effect it had on the

        victim. For example, if someone is not selected for a job or a promotion because of

        discrimination, the remedy may include placement in the job and/or back pay and

        benefits the person would have received.


        The employer also will be required to stop any discriminatory practices and take steps to

        prevent discrimination in the future.”1 Emphasis added.


        The effect of ESU’s unconstitutional actions was to cause Ms. Hale to lose her home and

financial security since 2015. It does not appear that the Court ever considered placing Ms. Hale

in the same position (or nearly the same) that she would have been had the failure-to-hire by

Defendant ESU never occurred. That is at the heart of this motion. The Court disparages Ms.


1
 “Remedies For Employment Discrimination | U.S. Equal Employment Opportunity Commission,” accessed
September 15, 2020, https://www.eeoc.gov/remedies-employment-discrimination.

                                                    2
         Case 5:16-cv-04182-DDC Document 201 Filed 09/15/20 Page 3 of 5




Hale’s work history in its ruling, but it never asked Plaintiff to explain any aspect of her work

history during the hearing when it had an opportunity to do so, but it focused its ruling on Ms.

Hale’s work history. Nothing in the trial record supports the Court’s decision. It is arbitrary,

speculative, and states that it is based on the legal perspective of the Defendant. Doc. 195, p. 11.

The Defendant obviously would not favor a more substantial award. The Defendant has been

convicted of retaliation, and its stance has been hostile and unrepentant to this very day.


       The Court presents a sexist and gender-biased optic of Ms. Hale, and ties her fate to that

of Dr. Hale, as if she blindly followed him around, like a puppy. But the Hales are not joined at

the hip. They are two separate people, with separate life goals, and cannot legally be conflated.

No one knows how long they will be together in this life. Ms. Hale wanted her college degrees

more than anything else, to secure her future. More so than even the position of Marketing

Coordinator itself. More than simply being the wife of Dr. Hale. Now, Ms. Hale will never have

a Bachelors or a Masters, or God forbid, a Ph.D. She will most likely never hold a comparable

position again. But the Court appears to care more about ESU, and the specter of the State of

Kansas having to dole out six-figure reparations for Ms. Hale’s back pay and front pay.


       The Court’s ruling kicked Ms. Hale out of work long before she would have completed

her college degrees, which is the very earliest that she would have ever considered leaving ESU.

Ms. Hale would have completed her degrees regardless of what Dr. Hale decided to do. This is

what she wanted for herself. This sexist and gender-biased viewpoint would tie her to the whims

and fortunes of a man, and that includes Dr. Hale. Plaintiff came to the Court without an

attorney, for obvious reasons, believing that she could nonetheless obtain justice, and that the

law and the facts were all she needed to prevail. Plaintiff believes she made it clear to everyone

that she stands on her own two feet. Dr. Hale has never even accompanied Ms. Hale to court!

                                                  3
          Case 5:16-cv-04182-DDC Document 201 Filed 09/15/20 Page 4 of 5




Ms. Hale does not need Dr. Hale or anyone to validate her or speak for her. She proved that here

in this very courthouse. The Court, however, negates her independence and her personhood.


       At Emporia State University Ms. Hale was robbed of a great future and over $500,000 by

racism and retaliation. She lost her home. She now feels assaulted and betrayed by the legal

system.


       WHEREFORE, Plaintiff Angelica Hale respectfully moves the Court to reconsider its

ruling on damages in this matter.


Dated: September 15, 2020                            Respectfully submitted,

                                                     /s/ Angelica Hale, Plaintiff pro se
                                                     3806 Pinnacle Circle
                                                     Lawrence, KS 66049
                                                     angelicahale@yahoo.com
                                                     916-690-7927



                                CERTIFICATE OF SERVICE

Case No. 16-4182-DDC

PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION
                       FOR RECONSIDERATION


       I hereby certify that on this 15th day of September, 2020, I electronically filed the

foregoing with the Court using the email address KSD_Clerks_Topeka@ksd.uscourts.gov, and a

notice of electronic filing was sent via the CM/ECF system to all attorneys of record.



                                                     /s/ Angelica Hale, Plaintiff pro se
                                                     angelicahale@yahoo.com
                                                     916-690-7927


                                                 4
Case 5:16-cv-04182-DDC Document 201 Filed 09/15/20 Page 5 of 5
